Title: To James Madison from Mason Locke Weems, 24 October 1814
From: Weems, Mason Locke
To: Madison, James


        
          Most Honord Sir.
          Dumfries. Octob. 24—14
        
        I hope your Excellency will think no apology necessary for the following. When the sacred fire of Liberty burns but on one National Altar in all the Earth, certainly every Soul in that nation shou’d watch the Holy spark with more than Vestal solicitude. Let me then tell yr Excellency my fears. The Dust raised by the flying Militia from Bladensburg has fully satisfied you that but little dependence is to be placed on such Troops. Balto, Norfolk, & all our young flourishing Towns here in the South are gone if confided to Militia protection alone. And as we have scarcely any other force, shoud Genl Hill & his Myrmidons make the attack at the point of the bayonet, the flames of our towns will but swell the triumps of the Vandal foe unless he can be checkd by some happy stratagem. The Modern Goths, our Enemy, think it no harm to employ rockets, bombs, red hot shot as against McDonough, & mines as in the case of the gallant Pike. Why not follow their example? I presume not to advise your Excellency, but as a Hearty Friend, Patriot & Philanthropist I must needs say that were I President & Generallissimo of the Last Republic on Earth I wd turn the whole force of allsaving Gunpowder against the Invading Enemy. Tar’d Canvass hose, or tubes (one inch diameter) made of tard canvass filld with gunpowder and laid in deep furrows run by a narrow plough. A few thousand yards of this hose laid at convenient distances in the road along which the spoilers of our towns must march, wd in a moment annihilate their Troops & their Hopes. The thing is most easily practicable. And if ever necessary is so now. My Love for my Country together with friendship for yourself, that as the war was begun so it may be happily terminated under your Consulship, have prevaild on me to make this Communication to your Excellency.

I feel a very great hope that your Excellency will give this matter a serious consideration. God almighty forbid that during your administration those Fair Cities, Baltimore, Norfolk & Richmond with all their tender Females & Princely Treasures shou’d be the sport & spoil of a Ruffian British Soldiery. If the elegant Charles Alexander of Alexanda & the Amiable Mrs. Gaston, fell into frenzy & death, the first on seeing the flames of the Capitol, & the latter on hearing only that the British were in Newbern, what wd be the Consequences to helpless thousands were their Cities to be filled with the midnight massacres & spoliations of an Overwhelming Enemy? God bless yr Excellency & save our Country, is the Prayer of yr Friend—
        
          M.L. Weems
        
      